Case 0:20-cv-60416-RS Document 24-1 Entered on FLSD Docket 05/21/2020 Page 1 of 2




                    EXHIBIT 1
    Case 0:20-cv-60416-RS Document 24-1 Entered on FLSD Docket 05/21/2020 Page 2 of 2
This site uses cookies for analytics, personalized content and ads. By continuing to browse this site,
you agree to this use. Learn more .
                                                                                                                  $
                                                                                        Language          a




                                                                                                                  7
 Careers   a                                                                                                          e




                                       Microsoft Fort Lauderdale, Fort Lauderdale, FL




                                       Fort Lauderdale, FL
                                                    United States

     Microsoft's Latin America and Caribbean operations are headquartered in Fort Lauderdale, just north of sun-
        drenched Miami and close to many cosmopolitan dining and shopping options. Located off of Las Olas
    Boulevard’s refurbished beachfront, Fort Lauderdale manages 35 offices in 18 countries across the region. Their
      team of 4,000 generates over one million jobs with the support of 80,000 business partners, and a growing
       ecosystem of more than 846,000 developers. Employees are customer-obsessed and community-driven:
     they’ve supported 8,577 new startups and have donated over $441 million in software and cash to nonprofit
                                          organizations in the LATAM area.




Look inside Microsoft
Read stories about our Fort Lauderdale office.
